Citation Nr: 0323160	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  01-09 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
upper back and neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The veteran had active military service from January 1955 to 
April 1955.  He also served in the National Guard from March 
1953 to January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA), Regional Office in 
Portland, Oregon (RO), in which the RO determined that new 
and material evidence to reopen the veteran's claim of 
entitlement to service connection for an upper back and neck 
disorder had not been submitted.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

The record reflects that the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA.  Nor does the record reflect that 
the RO issued an evidence development letter consistent with 
the notice requirements of the VCAA.  The Court has indicated 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 
C.F.R. § 3.159(b), as recently amended, require the RO to 
inform a claimant as to which evidence VA will provide and 
which evidence the claimant is to provide, and require remand 
where the RO failed to do so before transferring the case to 
the Board.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of recent decisions.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify any VCAA notice 
documents in the file which comply with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

2.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the December 2001 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




